Citation Nr: 1111915	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability evaluation for anemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  This claim was previously remanded by the Board for further evidentiary development in September 2009 and November 2010.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC in July 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable disability evaluation for his service-connected anemia.  Regrettably, as the mandates of the previous Board remands have not been fulfilled, further remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

In July 2006, the Veteran filed a claim seeking a compensable disability evaluation for his service-connected anemia.  He was subsequently afforded a VA examination in September 2006 in which it was noted that a complete blood count (CBC) revealed signs of anemia.  The Veteran was afforded an additional VA examination in August 2006, in which it was again noted that CBC revealed signs of anemia, with a hemoglobin level of 12.1 grams per deciliter (g/dL) and a hematocrit level of 35 percent.  The Veteran also had a low red blood cell count (RBC) of 3.71 x 10E6/uL, a low hemoglobin (Hgb) of 12.1 g/dL and a low hematocrit (Hct) of 35 percent.  Both examination reports indicate that there was subjective and objective evidence in support of a current diagnosis of hemolytic anemia due to glucose-6 phosphate dehydrogenase deficiency.  

In September 2009, the Board remanded the Veteran's claim so that a new VA examination could be performed since the Veteran indicated during his July 2009 hearing that his overall disability had worsened.  According to a statement prepared by a VA examiner in December 2009, the Veteran had a CBC on November 25, 1980 that failed to reveal any anemia.  Subsequently, in a January 2010 statement, the same examiner indicated that the Veteran had a CBC on November 25, 2008 (rather than 1980 as previously indicated) that revealed hemoglobin of 13.2 and a hematocrit of 45 percent.  While the proper date is not confirmed, it would appear that the examiner was referring to a record from 2008 since he was using this evidence to refute a current diagnosis.  As such, the examiner indicated that the Veteran was not anemic and the request for a VA examination did not make sense.  

The Veteran's claim was subsequently denied and returned to the Board for appellate consideration.  However, in November 2010, the Board again remanded the Veteran's claim as the mandates of the September 2009 remand had not been performed.  The Veteran's claim was then returned to the same VA examiner that offered the previous opinions in December 2009 and January 2010.  In a November 2010 statement, the VA examiner indicated that the Veteran was not anemic and that the issue was moot.  

The previously discussed VA examiner appears to be relying on a single CBC from November 1980 or November 2008 in reaching the conclusion that the Veteran is not anemic.  The claims file does not contain a copy of the medical record referenced by this examiner.  However, despite this single CBC referenced by the VA examiner, both the September 2006 and August 2008 VA examiners concluded that a CBC revealed objective evidence of anemia.  The Veteran has also been service-connected for this disability since February 1968 when he had a confirmed diagnosis of anemia.  

In light of the above facts, the Board finds that the Veteran must be afforded a VA examination for his service-connected anemia before appellate review may proceed.  The record reveals that the Veteran has certainly suffered from anemia during the appeals period.  To deny him a VA examination in light of a single CBC test that is not of record would be unjust.  Therefore, the Veteran should be scheduled for a new VA examination before appellate review may proceed.  Also, due to the unnecessary delay in adjudicating the Veteran's claim, the VA examination should be scheduled with a different VA examiner, as the previously discussed examiner appears unwilling to perform the necessary examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA Medical Center (VAMC) treatment records should be obtained and incorporated into the claims file.  According to the VA examiner who provided the January 2010 statement, the Veteran was tested by VA in what appears to be November 2008 for anemia.  The record does not contain any evidence of this treatment, suggesting that additional relevant medical records exist that are not in the claims file.  

2.  The Veteran should then be scheduled for a VA examination with an appropriate specialist(s) to determine the current level of severity of his service-connected anemia.  This examination should not be scheduled with the VA examiner who offered opinions in January 2010 and November 2010.  The Veteran's claims file and a copy of this remand should be provided to the VA examiner upon examination.  

All indicated tests and studies should be performed including blood tests and any necessary stress tests.  Additionally, the examiner should indicate the affect the Veteran's anemia has on his activities of daily life, including whether he experiences dyspnea on mild exertion, weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  Any associated cardiac symptomatology should also be discussed in detail.  The examiner should provide a complete rationale for any opinion expressed.  

3.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A refusal to examine the Veteran is not acceptable, as the evidence of record clearly demonstrates that the Veteran has suffered from anemia since filing his increased rating claim.  

4.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


